Citation Nr: 1508231	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  12-35 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for sleep disturbances.  

2.  Entitlement to service connection for a sleep disability.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Seay, Counsel




INTRODUCTION

The Veteran served on active duty from October 1984 to March 1988 and from July 1988 to October 2009.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The Veteran initially requested a hearing before a Veterans Law Judge in connection with his appeal.  In October 2013, VA received a written statement from the Veteran in which he withdrew his request for a hearing.  38 C.F.R. § 20.704 (e) (2014).  


FINDINGS OF FACT

1.  A May 2010 rating decision denied, in pertinent part, service connection for sleep disturbances; new and material evidence was not received within one year of notice of the determination and no appeal was taken from that determination.

2.  Some of the evidence received since the May 2010 rating decision is new and material and raises a reasonable possibility of substantiating the claim for service connection for sleep disturbances.  

3.  The evidence is in relative balance as to whether a sleep disability, diagnosed as sleep apnea and insomnia, had its onset in active service.  


CONCLUSIONS OF LAW

1.  The May 2010 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2014).

2.  New and material evidence having been received; the claim of entitlement to service connection for sleep disturbances is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).

3.  The criteria for service connection for a sleep disability, diagnosed as sleep apnea and insomnia, have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102; 3.303 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Given the favorable disposition of the action herein, i.e., reopening the claim for service connection and granting service connection, which is not prejudicial to the Veteran, the Board need not address VA's duties to notify and assist.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

New and Material Evidence

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2014).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384.

New evidence means existing evidence that was not previously presented to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been presented, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014).  To establish service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A May 2010 rating decision, in pertinent part, denied entitlement to service connection for sleep disturbances.  A May 2010 VA notice letter advised the Veteran of the May 2010 rating decision.  The letter noted enclosure of VA Form 4107, Notice of Procedural and Appellate Rights.  No appeal was taken from that determination.  New and material evidence was not received prior to expiration of the period to appeal.  The May 2010 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014); see also 38 C.F.R. § 3.156(b) (2014).

At the time of the prior final rating decision in May 2010, the evidence included the Veteran's service medical treatment records and a December 2009 VA examination report.  The service medical treatment records included complaints of sleep disturbances and insomnia.  The December 2009 VA examiner listed a diagnosis of sleep disturbance, but noted that the Veteran cancelled the appointment for a sleep study and did not wish to reschedule the examination.  The May 2010 rating decision denied entitlement to service connection because there was no evidence of a permanent residual or chronic disability.  

Evidence associated with the claims folder since the May 2010 rating decision includes records from the Ireland Army Community Hospital, a VA examination report, lay statement, and a private sleep study dated in May 2011.  The May 2011 sleep study performed at the Sleep Disorder Center of Elizabethtown indicated that the Veteran had mild REM-related obstructive sleep apnea disorder.  The Board finds that the sleep study constitutes new and material evidence.  The evidence is "new" because it was not of record at the time of the prior final rating decision.  The evidence is "material" as it indicates that the Veteran has a current disability, i.e., one of the reasons for the prior final denial.  The evidence also raises a reasonable possibility of substantiating the claim.  See Shade, 24 Vet. App. at 117.  The Board finds that new and material evidence has been received and the claim of entitlement to service connection for sleep disturbances is reopened.  

Service Connection

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2014).  To establish service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran contends that he had the same sleep symptoms since active service until he was diagnosed with sleep apnea in 2011, less than two years after separation from active service.  

Service medical treatment records and Ireland Army Community Hospital records dated during the Veteran's active service show that the Veteran reported sleep disturbances beginning in 2005.  A June 2005 Ireland Army Community Hospital record noted that the Veteran reported that he stopped breathing during sleep.  An August 2005 letter from Norton Audubon Hospital stated that the Veteran was seen at the Sleep Disorders Center at Norton Audubon Hospital and a nocturnal polysomnography was conducted on July 14, 2005.  David H. Winslow, MD, explained that the data ruled out obstructive sleep apnea syndrome as a diagnosis and his impression was sleep deprivation.  A February 2008 Ireland Army Community Hospital record indicated that the Veteran's reported history suggested obstructive sleep apnea.  A March 2008 sleep evaluation summary noted complaints of daytime sleepiness, snoring, and apneic events.  However, an October 2008 record indicated that the Veteran had persistent sleep disturbances, but his previous two studies did not reveal findings of sleep apnea.  The Veteran continued to complain of sleep impairment during active service.  The June 2009 separation report of medical history shows that the Veteran checked the box "yes" when asked if he had frequent trouble sleeping.  

Shortly after separation from active service, the Veteran was provided a VA general medical examination in December 2009.  The VA examiner documented the Veteran's complaints and reported symptoms, including interrupted breathing, but stated that the Veteran declined a sleep study and he did not wish to reschedule.  The examiner listed a diagnosis of sleep disturbance condition, but that there was insufficient objective evidence of a sleep condition.  

A January 2010 Ireland Army Community Hospital record noted the Veteran's complaints of snoring, waking frequently from sleep, positive day time drowsiness, and that his wife witnessed sleep apnea.  An April 2011 Ireland Army Community Hospital record reflects that the Veteran continued to complain of snoring and daytime somnolence and needed a referral for a sleep study.  The May 2011 sleep study performed at the Sleep Disorder Center of Elizabethtown listed an impression of mild REM-related obstructive sleep apnea disorder.  

The Veteran was provided a VA medical examination in August 2011.  The Veteran reported that he experienced symptoms such as daytime sleepiness, interrupted sleep, and snoring since around 2004.  The Veteran stated that he had sleep studies during his military career, but they did not show sleep apnea.  The examiner noted review of the records, to include a VAMC Louisville Kentucky December 31, 2009 sleep study, which was negative.  The examiner opined that it was "less likely as not" that the sleep disability was caused by or a result of "interrupted breathing."  The examiner's rationale was that if the interrupted breathing during service was secondary to obstructive sleep apnea, one of the studies would have shown obstructive sleep apnea.  The Veteran was not diagnosed until May 2011.  The Board observes that the examiner referred to a December 2009 sleep study, which was negative.  Upon extensive review of the claims folder, the Board has not found any evidence of such a December 2009 sleep study.  As noted above, the December 2009 VA examiner stated that the Veteran cancelled the scheduled sleep study.    

In this case, the Board finds that service connection is warranted for a sleep disorder, diagnosed as sleep apnea.  The Board attributes great probative value to the Veteran's statements regarding the onset of his symptoms.  The Board recognizes that the sleep studies conducted in 2005 and 2008, during the Veteran's period of active service, were noted to be normal.  However, following such studies, the Veteran continued to complain of the same symptoms, i.e. apneic episodes, snoring, and daytime somnolence until he was diagnosed with sleep apnea by a sleep study completed in May 2011.  He is considered competent and credible with respect to his reported symptoms and the onset of his symptoms.  In addition, the Veteran's wife submitted a statement in October 2013 and reported that she observed the Veteran stop breathing during his sleep for the past 9 years.  The Board finds it persuasive that the Veteran reported the same symptoms since active service and consistently reported such symptoms until he was diagnosed in May 2011, shortly after separation from active service.  The Board also observes that the Veteran was assessed with insomnia during his period of active service and after his period of active service.  VA regulations provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

In light of the above, the Board finds the evidence is in equipoise as to whether the Veteran's sleep disability, diagnosed as sleep apnea and insomnia, had its onset in active service.  The Board will resolve any doubt in favor of the Veteran and grant service connection for a sleep disability, diagnosed as sleep apnea and insomnia.  38 C.F.R. § 3.102; 38 U.S.C.A. § 5107(b).


ORDER

New and material evidence having been received; the issue of entitlement to service connection for sleep disturbances is reopened.  

Entitlement to service connection for a sleep disability, diagnosed as sleep apnea and insomnia, is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


